Title: XII. Jacob Isaacks to the Secretary of State, 19 March 1792
From: Isaacks, Jacob
To: Jefferson, Thomas



Honor’d Sir
Newport Monday March 19th 1792

I recieved Yours with the Report, and was sorry to find You was so Hastity in Making the same so soon Publick, As it has proved greatly detrimental to my Interest. Altho’ you were not in possession of my secret which I am fearful wou’d have shared the same fate, you must be thoroughly senceable of the injury that report has done me by making it of Publick use without any advantage  to the Discoverer, and I am now deprived of Selling my secret to Private Persons many of whom had made me good offers before I presented my memorial, but have since withdrawn their proposals by your making the Discovery Publick, for which I must again entreat your aid and assistance in getting my Petition Granted and secure me such a Compensation as the Honble. Congress shall think just and reasonable. Having a large Family to support at my advanced time of Life will I hope be sufficient without any other motive to gain Your and the rest of my Good Friends’ Interests for which I shall ever greatfully remember the Obliga[tion.] That I may succeed in my Petition is the constant prayer of Sir your most obedient Humble Servt,

Jacob Isaacks

